 

Case 1:20-cv-01760-GBD-JLC Document 19 Fil 93/04/21 Page 1 of 1

   

Usp
gy
Ep, Pb ny,
UNITED STATES DISTRICT COURT QR Pe |
SOUTHERN DISTRICT OF NEW YORK D Og FS:
cet rer rt em er rr te ee tm x ATE By so
JORGE MORALES, individually and on behalf of al: “ee, 0
others similarly situated, et al., Sky
Plaintiffs, :
-against- : ORDER
TREMONT CAR WASH AND LUBE LLC etal., : 20 Civ. 1760 (GBD)
Defendants.

GEORGE B. DANIELS, District Judge:
The March 25, 2021 initial conference is hereby cancelled, in light of this Court’s referral

to Magistrate Judge Cott for General Pretrial and dispositive motions.

Dated: March 4, 2021
New York, New York
SO ORDERED.

Gain, E. Dons,

RGEJB. DANIELS
ITED STATES DISTRICT JUDGE

 

 
